J. Warren Bettis, Judge.
Trial in this matter was bifurcated and proceeded on the sole issue of liability. On July 1, 1994, this court issued a decision in favor of plaintiff and against defendant. On January 4, 1995, trial was held on the issue of damages. At that time, the parties agreed to submit briefs on the issue of collateral source recovery pursuant to R.C. 2743.02(D), following the court’s decision regarding damages.
On March 16, 1995, this court journalized a judgment entry in this matter containing findings of damages pursuant to R.C. 2305.21 and 2125.01. On March 17, 1995, defendant filed a motion to vacate said judgment entry pursuant to Civ.R. 60. Defendant contends that a judgment entry is premature at this time due to the outstanding issue of collateral source recovery. On March 27, 1995, plaintiff filed a response to defendant’s motion in which he did not oppose to vacating the judgment entry and revising the title of the entry as a decision.
Upon review, defendant’s motion for relief from judgment pursuant to Civ.R. 60 is OVERRULED. However, the court hereby VACATES its judgment entry dated March 16, 1995, and issues the decision rendered concurrently herewith.

Decision

J. Warren Bettis, Judge.
On June 7,1990, Beverly Jo Taylor, a teacher at the Southern Ohio Correctional Facility, was murdered by inmate Eddie Vaughn. This action for wrongful death and survivorship was filed by Kevin Taylor, in his capacity as the personal representative of the estate of his wife, Beverly. Trial in this matter was bifurcated and proceeded on the sole issue of liability. On July 1,1994, this court issued a decision in favor of plaintiff and against defendant. On January 4, 1995, trial was held on the issue of damages, and the court makes the following findings.
The court finds that plaintiff is entitled to damages pursuant to R.C. 2305.21 for the pain and suffering sustained by Beverly Jo Taylor commencing at the time she was abducted, and terminated at the time of her death, in the amount of $100,000. The court further finds that plaintiff is entitled to compensatory damages pursuant to R.C. 2125.01 in the amount of $1,400,000.

Decision accordingly.